EXHIBIT 99.3 AUSTRALIA ACQUISITION CORP. (a corporation in the development stage) Index to Financial Statements Page Audited Financial Statements Report of Independent Registered Public Accounting Firm F-2 Financial Statements Balance Sheet as ofNovember 19, 2010 F-3 Statement of Operations for the period from July 29, 2010 (inception) to November 19, 2010 F-4 Statement of Changes in Shareholders’ Equity for the period from July 29, 2010 (inception) to November 19, 2010 F-5 Statement of Cash Flows for the period from July 29, 2010 (inception) to November 19, 2010 F-6 Notes to Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Australia Acquisition Corp. We have audited the accompanying balance sheet of Australia Acquisition Corp. (a corporation in the development stage) (the “Company”) as of November 19, 2010, and the related statements of operations, changes in shareholders’ equity, and cash flows for the period from July 29, 2010 (inception) to November 19, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Australia Acquisition Corp. (a corporation in the development stage) as of November 19, 2010 and the results of its operations and its cash flows for the period from July 29, 2010 (inception) to November 19, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/Rosen Seymour Shapss Martin & Company LLP New York, New York November 23, 2010 F-2 AUSTRALIA ACQUISITION CORP. (a corporation in the development stage) Balance Sheet November 19, 2010 Assets Current assets, cash $ Totalcurrent assets Restricted cash held in trust Total assets $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued expenses $ Total current liabilities Deferred underwriting compensation Total liabilities Ordinary shares subject to possible redemption, 5,887,999 shares (at redemption value) Commitments and contingencies Shareholders’ equity: Preferred Stock, $0.001par value, 1,000,000shares authorized; none issued and outstanding — Ordinary shares, $0.001par value, 49,000,000shares authorized; 8,853,333shares issued and outstanding (includes 5,887,999 shares subject to possible redemption) Additional paid-in capital Deficit accumulated during the development stage ) Total shareholders’ equity Total liabilities and shareholders’ equity $ The accompanying notes are an integral part of the financial statements. F-3 AUSTRALIA ACQUISITION CORP. (a corporation in the development stage) Statement of Operations The period from
